Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Ogino (US 2017/0294203). 
Regarding claims 1, 6 and 7, Parkhe teaches a method for manufacturing a sputtering target, which comprises performing polishing on a sputtering surface of a target material having a Vickers hardness of 100 or less made of metal (aluminum, copper, [0003]), the target material having been bonded to a backing plate [0019] [0022-0023].  Aluminum has a Vicker’s hardness of 100 or less.  Therefore the Examiner takes the position that Parkhe teaches a sputtering target material with a Vickers hardness of 100 or less.   Parkhe teaches polishing the sputtering target removes a damaged layer from its surface and smooths the surface to promote reduced burn in time [0022]. 
Ogino teaches a method for manufacturing a sputtering target, which comprises performing multi-stage polishing on a sputtering surface of a target material by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is 1.7 times or less larger than a grit number of an abrasive used in a stage immediately preceding the last stage [0032] because it would provide a smooth surface on the target.  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ogino by performing multi-stage polishing on a sputtering surface of 
Regarding claim 2, Ogino teaches in two sequential stages of the multi-stage polishing, a grit number of an abrasive used in a later stage is more than 1.0 time and less than 2.5 times larger than a grit number of an abrasive used in a former stage [0032].  
Regarding claim 5, Ogino teaches wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is #800 or more and #1500 or less [0032].  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either of Parke and Ogino as applied to claim 1 above, and further in view of Takagi (JP 2011-127189 as cited on IDS see translation for citations).
Regarding claim 9, Parkhe does not teach a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320.  
Takagi teaches a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 [0030] because it would control the surface property of the sputtering target [0031]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grit of Parkhe by providing a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 because it would control the surface property of the sputtering target [0031]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Yuan (2014/0311900). 

Parkhe does not teach a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less. 
Yuan teaches a sputtering target with a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less (1.500 Angstroms, [0015]). Yuan also teaches the difference between the maximum value and the minimum value of the arithmetic average roughness Ra measured at the plurality of measurement points thereon /the average of arithmetic average roughness Ra measured at a plurality of measurement points thereon is 0.2369 [0015].
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
The Examiner takes the position that 0.2369 would be close enough to the value of 0.22 or less where one of ordinary skill in the art would have expected them to have the same properties. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface roughness of the sputtering target of Parkhe by providing a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. 
Regarding claim 1, Applicant argues that Ogino teaches a grit that is 1.67 times a grit number of an abrasive used in a stage immediately preceding the last stage. 
The Examiner takes the position that this factor is close enough to the claimed 1. 6 times or less that one of ordinary skill in the art would expect the same result.   Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Regarding claim 8, Applicant argues that Parkhe’s “average surface roughness” is not the same as Applicant’s required Ra surface roughness measurement.  The Examiner does not agree because Ra is the most widely used surface roughness measurement.  Therefore the skilled artisan reading Parkhe would first seek to consider the Ra measurement technique when interpreting Parkhe surface roughness teachings. 
Applicant argues that one of ordinary skill in the art would not think of the newly added claim limitation formula added to claim 8 which takes the difference between the maximum and minimum of the Ra values and divides it by the average Ra value.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.